CAMERON, Judge.
Appellant was charged with a felony, to wit, Burglary in the night time in Apache County. The record shows that he was advised of his rights and waived his right to an attorney and entered a plea of guilty on 12 August, 1963. He was adjudged guilty, and imposition of sentence was suspended for a period of six years. One of the terms of the probation was that he was not to break any laws of the State of Arizona or the nation.
On 8 December, 1964, the County Attorney of Apache County filed an application to set aside probation reciting that the defendant had been convicted of the crime of being drunk and disorderly on the 17th day of October, 1964, and that on the 7th day of December, 1964, did contribute to the delinquency of a minor. Hearing was held 14 December, 1964, at which time defendant stated he did not want an attorney to defend him. At said hearing evidence was produced by the county attorney and the court granted the application to set aside probation and vacated the probation. The matter was continued until 4 January, 1965, at which time defendant was represented by an attorney. He was sentenced to not less than twelve or more than fifteen years in the state prison at Florence.
Thereafter, counsel was appointed by the trial court pursuant to A.R.S. § 13-161, to handle this appeal. Counsel for appellant petitioned this court for review of transcript and of record on appeal, and advised this court, by written communication, that he had searched the record and had been unable to find grounds upon which an appeal could be based. This court has searched the record and can find no fundamental error.
Judgment affirmed.
STEVENS, C. J., and DONOFRIO, J., concurring.